Filed Pursuant to Rule 424(b)(2) Registration No. 333-131159 CALCULATION OF REGISTRATION FEE Title of Each Class of Maximum Aggregate Amount of Securities to be Registered Offering Price (1) Registration Fee (1) (2) Stock Purchase Units Stock Purchase Contracts Common Stock Senior Debt Securities Represents an aggregate amount of $690 million of the Equity Units offered hereby and an aggregate amount of $690 million of common stock for which consideration will be received upon settlement of the purchase contract. The filing fee is calculated in accordance with Rule 457(r) under the Securities Act of 1933, as amended. PROSPECTUS SUPPLEMENT (To Prospectus dated October 17, 2007) 24,000,000 Equity Units(Initially Consisting of 24,000,000 Corporate Units) CIT Group Inc. This is an offering of Equity Units by CIT Group Inc. Each Equity Unit will have a stated amount of $25 and will consist of a purchase contract issued by us and, initially, a 1
